Title: To Thomas Jefferson from Montmorin, with Enclosure, 21 September 1787
From: Montmorin de Saint-Hérem, Armand Marc, Comte de
To: Jefferson, Thomas




à Versles. le 21. 7bre. 1787

J’avois communiqué, Monsieur, à Mr. de Villedeuil les observations que vous m’aviez fait l’honneur de m’adresser le 23. Juillet dernier relativement à différens objêts de Commerce à l’egard desquels vous demandéz que le Roi fasse joüir les Etats Unis des avantages du Traité Anséatique. Mr. Lambert, Successeur de Mr. de Villedeuil, vient de me faire la réponse dont vous trouverez cijoint la copie. Vous y verrez, Monsieur, une preuve bien sensible du desir que nous avons de concourir à tout ce qui peut contribuer à la prospérité du Commerce des Etats Unis.
J’ai l’honneur d’être très sincérement, Monsieur, votre très humble et très obéissant Serviteur,

Le cte De Montmorin



Enclosure
Copie de la lettre de Mr. Lambert à Mr. le Comte de Montmorin.

Paris le 6. 7bre. 1787.

Il m’a été représenté, Monsieur, avec la lettre que vous avés adressée  à M. de Villedeüil, un exemplaire imprimé de celle de M. de Calonne écrite le 22. 8bre. dernier à M. Jefferson, et copie des observations faites par ce Ministre Plenipotentiaire des Etats-Unis sur divers articles qu’elle renferme. Il résulte du Compte que je me suis fais rendre à cet égard, qu’il est question, entre autres choses, de faire jouir les Etats-Unis des avantages du traité Anséatique, pour les huiles de poisson étrangers, d’admettre les poils et peaux de Castor et les Cuirs verds en exemption de droits, et de les reduire sur la thérébentine, le Goudron et la poix.
Quoique ce traité soit nuisible aux progrès de la Peche nationale, et qu’elle doive éprouver encore plus d’obstacles dans la concurrence en faisant participer les américains à cette convention, il n’en faut pas moins tenir les engagemens pris sur ce point avec eux: ainsi je donnerai les ordres nécéssaires pour en procurer l’éxécution. Les droits sur la thérébentine, la poix et les goudrons seront réduits, et ceux sur les poils et peaux de Castor et les Cuirs verds presque entièrement supprimés.
On se plaint d’un droit sur la Potasse, perçu dans la Ville de Rouen; mais ce droit étant local il n’admet pas d’excéption. Cependant s’il est possible de le modérer, je concourrai avec plaisir à donner encore ce nouveau temoignage d’encouragement au Commerce des Etats Unis. J’ai l’honneur d’être &c.

